July 25, 2013




                                  JUDGMENT

                 The Fourteenth Court of Appeals
WILLIAM FULTON BROEMER, BROEMER & ASSOCIATES, W. FULTON
BROEMER & ASSOCIATES, L.C. AND BROEMER & ASSOCIATES, L.L.C.,
                         Appellants

NO. 14-12-00337-CV                           V.

            HOUSTON LAWYER REFERRAL SERVICE, Appellee
                 ________________________________

        This cause, an appeal from the judgment in favor of appellee, Houston
Lawyer Referral Service, signed January 17, 2012, was heard on the transcript of
the record. We have inspected the record and find error in the judgment. We
therefore REFORM the judgment of the court below to remove joint and several
liability against appellant William Fulton Broemer, render judgment in favor of
Houston Lawyer Referral Service and against William Fulton Broemer in the
amount of $2,785, and render judgment in favor of Houston Lawyer Referral
Service and against appellants W. Fulton Broemer & Associates, L.C., Broemer &
Associates, and Broemer & Associates, L.L.C., jointly and severally, in the amount
of $15,637.

       We order the judgment of the court below AFFIRMED except as modified
in this judgment.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.